Citation Nr: 0327236	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




REMAND

The veteran served on active duty from April 1980 to December 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, modified VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because neither the statement of the case nor any other 
communication from VA meets the standard erected by the VCAA, 
further procedural development is required.   

Also, since the claim to reopen was received after August 29, 
2001, the amended version of 38 C.F.R. § 3.156, setting the 
standard for new and material evidence, and 38 C.F.R. 
§ 3.159(c), pertaining to the duty to assist, apply.  

Finally, in September 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, as inconsistent with the statutory 
one-year period provided for response in 38 U.S.C.A. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  Since this case is already being remanded 
for procedural development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to respond 
to a VCAA notice. 

Accordingly, this case is REMANDED for the following: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  

a.  As part of the notice, inform the 
veteran that VA will obtain records 
in the custody of a Federal agency, 
including military records, VA 
records and records of the Social 
Security Administration, that he 
identifies; and that he is 
responsible for identifying and 
submitting records not in the custody 
of a Federal agency, such as State or 
local governments, private medical-
care providers, current or former 
employers and other non-Federal 
governmental sources, unless he signs 
a release, which would authorize VA 
to obtain them.  

b.  The veteran should also be 
notified that to substantiate his 
claim he should submit information or 
evidence, pertaining to treatment of 
a psychiatric illness by VA or 
private medical-care providers prior 
to 1992.  Any such records he so 
identifies should be obtained. 

2.  After the above development has been 
completed, the RO should adjudicate the 
claim, applying the version of 38 C.F.R. 
§ 3.156, effective from August 29, 2001, 
to determine whether new and material 
evidence has been presented.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	CHERYL L. MASON 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





